Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 1 of 30 PageID #: 905




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------x
 DAVID SCOTT, JEREMY CERDA, OSMAN AK,                                  :
 MERUDH PATEL, GREGORY HARDY, and LARRY :
 WILLIAMS, individually and on behalf of all others                    :
 similarly situated,                                                   :   REPORT &
                                                                       :   RECOMMENDATION
                                     Plaintiffs,                       :   19-CV-1075 (MKB) (SMG)
                                                                       :
          -against-                                                    :
                                                                       :
 FORMER WARDEN HERMAN E. QUAY,                                         :
 FACILITIES MANAGER JOHN MAFFEO, and THE :
 UNITED STATES OF AMERICA,                                             :
                                                                       :
                                     Defendants.                       :
                                                                       :
 ----------------------------------------------------------------------x
 STEVEN M. GOLD, U.S. Magistrate Judge:

                                                 INTRODUCTION

         Plaintiffs David Scott, Jeremy Cerda, Osman Ak, Merudh Patel, Gregory Hardy, and

 Larry Williams were each detained at the Metropolitan Detention Center (“MDC”) in Brooklyn,

 New York, on January 27, 2019, when a portion of the facility lost electrical power. Am.

 Compl. ¶¶ 3, 8, Dkt. 29. Plaintiffs bring this action on behalf of themselves and all others

 similarly situated, asserting claims under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S.

 388 (1971), against defendants Herman E. Quay, the former Warden of the MDC, and John

 Maffeo, the Facilities Manager of the MDC. Am. Compl. ¶¶ 352–69. Plaintiffs Scott and Cerda

 also assert a claim on their own behalf and on behalf of a putative class for negligence under the

 Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671, et seq., against the United

 States of America. Am. Compl. ¶¶ 370–80.

         Defendants now move to dismiss the Bivens claims for failure to state a claim under Rule

 12(b)(6) and the FTCA claim for lack of subject matter jurisdiction under Rule 12(b)(1) of the
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 2 of 30 PageID #: 906




 Federal Rules of Civil Procedure. Not. of Mot. to Dismiss, Dkt. 65; Mem. of Law in Supp. of

 Defs.’ Mot. to Dismiss (“Defs.’ Mem. of Law”) 3–5, Dkt. 66. The Honorable Margo K. Brodie

 has referred defendants’ motion to dismiss to me for report and recommendation. Order dated

 June 6, 2020. For the reasons discussed below, I respectfully recommend that the motion to

 dismiss be granted with respect to the Bivens claims against Quay and Maffeo and denied with

 respect to the FTCA claim against the United States.

                                           BACKGROUND

        On February 22, 2019, plaintiffs Scott and Cerda commenced this action by filing a

 Complaint asserting Bivens claims against Quay. Compl., Dkt.1. On November 15, 2019,

 plaintiffs filed an Amended Complaint, adding Ak, Patel, Hardy, and Williams as plaintiffs,

 Maffeo and the United States of America as defendants, and a claim for negligence brought by

 plaintiffs Scott and Cerda under the FTCA. Am. Compl., Dkt. 29.

        As alleged in the Amended Complaint, on January 27, 2019, the MDC sustained a partial

 power outage when an electrical panel caught fire in the jail’s control room. Id. ¶ 45. The

 outage caused the failure of “a number of systems and equipment, including overhead lighting

 and electrical outlets in cells and common areas, phones, computer systems, and overhead

 lighting and electrical outlets in staff offices and common areas” and the facility thus “switched

 to emergency lighting.” Id. ¶¶ 3, 46.

        Plaintiffs claim that, as a result of the partial power outage, they were subjected to

 unconstitutional conditions of confinement, including a lack of light, heat, hot meals, clean

 water, and hot water, prolonged detention in cells, plumbing disruptions, lack of access to e-mail,

 television, and social telephone calls and visits, curtailment of communication with counsel, and

 denial of, or indifference to, requests for medical attention and care. Id. ¶¶ 57–300. Plaintiffs




                                                  2
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 3 of 30 PageID #: 907




 also allege that defendants failed to provide them with, among other things, extra blankets,

 bedding, clothing, portable space heaters, flashlights, and toiletries during the partial power

 outage. Id. ¶¶ 7, 50, 310. These disruptions allegedly persisted until power was fully restored on

 February 3, 2019. Id. ¶ 22.

         Plaintiffs further allege that Warden Quay and Facilities Manager Maffeo, as prison

 officials, knew that the MDC’s infrastructure was failing, that problems with electricity and heat

 were foreseeable, and that a power outage could occur “at any time.” Id. ¶¶ 16–17, 23–44, 301–

 03, 320–22. Moreover, plaintiffs allege that, during the period of the partial power outage, Quay

 and Maffeo were personally aware of the detainees’ adverse conditions of confinement and

 nevertheless failed to take adequate steps to prevent or alleviate these conditions when they

 occurred. Id. ¶¶ 16–17; 303–12, 323–24. In particular, plaintiffs allege that Quay was aware of

 “specific warning signs concerning the jail’s electricity and heat,” including three blackouts that

 occurred in the weeks leading up to the partial power outage, id. ¶¶ 26, 28, and that Maffeo

 refused to let electricians into certain relevant areas of the MDC during that time, id. ¶ 33.

 Plaintiffs allege that, according to Con Edison, the partial power outage was due to the MDC’s

 failure to remedy preexisting issues; rather than fixing these issues, the MDC kept putting “more

 demands for more power on a weaker system.” Id. ¶ 39.

                                             DISCUSSION

    I.      Plaintiffs’ Bivens Claims

            A. Legal Standard Applicable to Rule 12(b)(6)

         Defendants Quay and Maffeo move to dismiss the Bivens claims against them for failure

 to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Defs.’ Mem.

 of Law at 3. A complaint may survive a motion to dismiss brought under Rule 12(b)(6) only if it




                                                   3
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 4 of 30 PageID #: 908




 includes “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

 its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. Iqbal sets forth a two-pronged approach for analyzing motions to

 dismiss brought under Rule 12(b)(6). First, the district court must “identify[ ] pleadings that,

 because they are no more than conclusions, are not entitled to the assumption of truth.” Id. at

 679. Although “legal conclusions can provide the framework of a complaint, they must be

 supported by factual allegations.” Id. Second, “[w]hen there are well-pleaded factual

 allegations, a court should assume their veracity and then determine whether they plausibly give

 rise to an entitlement to relief.” Id.

         Furthermore, when considering a motion under Rule 12(b)(6), a court may generally

 “look only to the allegations on the face of the complaint.” Roth v. Jennings, 489 F.3d 499, 509

 (2d Cir. 2007). However, “[i]n certain circumstances, the court may . . . consider documents

 other than the complaint,” id., such as “documents attached to the complaint or incorporated in it

 by reference, . . . matters of which judicial notice may be taken, or . . . documents either in

 plaintiffs’ possession or of which plaintiffs had knowledge and relied on in bringing suit.” Brass

 v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993).

             B. Bivens and Recent Supreme Court Developments

         In Bivens, the Supreme Court recognized a damages remedy for violations of the Fourth

 Amendment’s prohibition on unreasonable searches and seizures by federal law enforcement

 officers. 403 U.S. at 391–97. Implying a cause of action for violations of the Fourth

 Amendment, the Court determined, was simply a natural extension of its view that a Court




                                                    4
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 5 of 30 PageID #: 909




 should ensure that every violation of a federally protected right has a remedy. Ziglar v. Abbasi,

 137 S. Ct. 1843, 1855 (2017).

        Since first recognizing an implied right of action under the Constitution, the Supreme

 Court has allowed a Bivens claim to proceed in only two other contexts: (1) a federal employee’s

 employment discrimination claim asserted pursuant to the due process clause of the Fifth

 Amendment, Davis v. Passman, 442 U.S. 228 (1979), and (2) a claim for damages under the

 Eighth Amendment brought by the estate of a federal prisoner who died after receiving

 inadequate medical care, Carlson v. Green, 446 U.S. 14 (1980). The Court has not extended

 Bivens again in the forty years since Carlson was decided. Abbasi, 137 S. Ct. at 1855 (“These

 three cases—Bivens, Davis, and Carlson—represent the only instances in which the Court has

 approved of an implied damages remedy under the Constitution itself.”); see Minneci v. Pollard,

 565 U.S. 118, 124–25 (2012) (collecting cases).

        The Court has also, since Carlson, altered its perspective on implied rights of action

 under the Constitution and noted that its “recent precedents cast doubt on the authority of courts

 to extend or create private causes of action.” Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1402

 (2018). In Abbasi, the Court acknowledged the marked change in its approach to implying

 causes of action:

                In the mid-20th century, the Court followed a different approach to
                recognizing implied causes of action than it follows now. During
                this “ancien regime,” the Court assumed it to be a proper judicial
                function to provide such remedies as are necessary to make effective
                a statute’s purpose.

                                                ***

                Later, the arguments for recognizing implied causes of action for
                damages began to lose their force.

                                                ***



                                                   5
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 6 of 30 PageID #: 910




                 Given the notable change in the Court’s approach to recognizing
                 implied causes of action . . . the Court has made clear that expanding
                 the Bivens remedy is now a “disfavored” judicial activity.

 137 S. Ct. at 1855, 1857 (internal quotation marks and citations omitted). The Court went so far

 as to say that, were Bivens, Davis, and Carlson being decided today, the analysis—and,

 presumably, the outcome—might be different. Id. at 1856.

         Since Abbasi, the central inquiry when faced with a potential expansion of Bivens is

 “‘who should decide’ whether to provide for a damages remedy, Congress or the courts,” and

 that the answer to that question “most often will be Congress.” Id. at 1857 (quoting Bush v.

 Lucas, 462 U.S. 367, 380 (1983)). “[S]eparation-of-powers principles are or should be central to

 the analysis.” Id.

         Abbasi instructs that deciding whether a Bivens claim is cognizable involves two steps.

 First, a court must determine whether the plaintiff’s claims are different from those asserted in

 previous Bivens cases, such that the case presents a “new Bivens context.” Id. at 1859. Second,

 if a case does present a “new Bivens context,” a court must then consider whether “there are

 ‘special factors counselling hesitation in the absence of affirmative action by Congress.’” Id. at

 1857 (quoting Carlson, 446 U.S. at 18). The Supreme Court has not announced a definitive list

 of those “special factors” that “counsel[] hesitation,” id., but it has stressed that the question to

 ask is “whether the Judiciary is well suited, absent congressional action or instruction, to

 consider and weigh the costs and benefits of allowing a damages action to proceed.” Id. at 1858.

 A “special factor” is one that “cause[s] a court to hesitate before answering that question in the

 affirmative.” Id. Notably, the Supreme Court stated in Abbasi that

                 if there is an alternative remedial stricture present in a certain case,
                 that alone may limit the power of the Judiciary to infer a new Bivens
                 cause of action. For if Congress has created any alternative, existing



                                                    6
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 7 of 30 PageID #: 911




                 process for protecting the injured party’s interest that itself may
                 amount to a convincing reason for the Judicial Branch to refrain
                 from providing a new and freestanding remedy in damages.

 Id. (internal quotation marks, alterations, and citations omitted). To constitute a special factor

 counseling hesitation, an alternative remedy, such as one under state law, “need not be perfectly

 congruent” with a potential Bivens remedy. Minneci, 565 U.S. at 129.

             C. This Case Presents a New Bivens Context

         A case presents a “new context” if it is “different in a meaningful way from previous

 Bivens cases decided by [the Supreme Court].” Abbasi, 137 S. Ct. at 1859. Nevertheless, “even

 a modest extension is still an extension.” Id. at 1864. The Court in Abbasi listed some relevant

 measures of difference, including the rank of the officers involved, the constitutional right

 asserted, the level of generality of the official action in question, the extent of the judicial

 guidance available to the officer in question, whether the officer was operating under specific

 statutory or other legal mandates, and whether there is a risk that the Judiciary would be

 interfering with the functioning of another branch of the government. Id. at 1860.

         Here, the Amended Complaint alleges that, during the partial power outage between

 January 27, 2019, and February 3, 2019, plaintiffs were subjected to harsh conditions of

 confinement that included, but were not limited to, (1) confinement to cells with no light, Am.

 Compl., ¶¶ 70, 97, 135, 163, 168, 186, 227; (2) lack of heat while outdoor temperatures were

 below freezing, id. ¶¶ 63, 90, 105, 123, 148, 169, 192, 233; (3) lack of hot meals and hot water,

 id. ¶¶ 73, 76, 126, 146, 152, 237, 239; (4) prolonged detention in cells, id. ¶¶ 69, 114, 128, 145,

 174, 198, 236; (5) plumbing disruptions, id. ¶¶ 119, 206; (6) lack of access to e-mail, social

 visits, telephone calls, and television, id. ¶¶ 71, 78, 124, 151, 156, 175, 181, 201, 209, 242–43;

 and (7) curtailment of communication with counsel, id. ¶¶ 79, 124, 155, 210, 244. Plaintiffs




                                                    7
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 8 of 30 PageID #: 912




 allege that these conditions of confinement violated their Fifth and Eighth Amendment rights.

 Id. ¶¶ 352–69.

        Plaintiffs argue that their claims do not arise in a new Bivens context because they are not

 meaningfully different from the claim the Supreme Court permitted to proceed in Carlson.

 Mem. of Law in Opp. to Defs.’ Mot. to Dismiss (“Pls.’ Mem. of Law”) 6, Dkt. 69. The holding

 in Abbasi, though, undermines plaintiffs’ contention. As in this case, plaintiffs in Abbasi

 complained of harsh conditions of confinement. Some of the complaints made in Abbasi

 resemble those made by plaintiffs here, including allegations that detainees were held in their

 cells for 23 hours each day, denied access to basic hygiene products in their cells, and barred

 from communicating with the outside world. 137 S.Ct. at 1853. The Abbasi plaintiffs sought to

 hold the facility’s warden responsible for allowing these harsh conditions to occur, as plaintiffs

 do here. Id. at 1863. However, the Court held that such claims present a new Bivens context

 because they “bear little resemblance” to the three Bivens claims that were previously approved

 by the Court: “a claim against FBI agents for handcuffing a man in his own home without a

 warrant; a claim against a Congressman for firing his female secretary; and a claim against

 prison officials for failure to treat an inmate’s asthma.” Id. at 1860.

        Plaintiffs in Abbasi also alleged that the warden violated their Fifth Amendment rights by

 allowing prison guards to abuse them. Id. at 1853. While the Supreme Court in Abbasi

 recognized that there were “significant parallels” to Carlson in that both cases involved claims of

 prisoner mistreatment, it ultimately concluded that the Abbasi plaintiffs’ prisoner mistreatment

 claims arose in a new context. Id. at 1864. Stressing that “even a modest extension is still an

 extension,” the Court noted that the claims in Carlson were predicated on the Eighth

 Amendment while those in the case before it were brought by pre-trial detainees under the Fifth




                                                   8
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 9 of 30 PageID #: 913




 Amendment. Id. The Court further noted that the legal standard applicable to the failure to

 provide medical care alleged in Carlson was well-established, while in contrast “[t]he standard

 for a claim alleging that a warden allowed guards to abuse pre-trial detainees is less clear under

 the Court’s precedents.” Id. at 1864–65.

          As noted above, plaintiffs in this case bring conditions of confinement claims under

 both the Fifth and Eighth Amendments. To the extent plaintiffs’ claims invoke the Fifth

 Amendment and relate to conditions of confinement other than inadequate medical care, the

 distinction from Carlson noted in Abbasi applies here as well. See White v. Hess, 2020 WL

 1536379, at *7 (E.D.N.Y. Mar. 31, 2020) (holding that non-medical conditions of confinement

 claims present a new Bivens context); Fernandini v. United States, 2019 WL 2493758, at *10

 (S.D.N.Y. Feb. 14, 2019) (holding that non-medical “inhumane” prison conditions present a new

 Bivens context), report and recommendation adopted in relevant part, 2019 WL 1033797, at *6

 (S.D.N.Y. Mar. 5, 2019).

        Plaintiffs’ Eighth Amendment claims, particularly those alleging a denial of medical care,

 arguably raise a closer question because they are brought pursuant to the same constitutional

 provision and involve the same type of harsh condition as the claims in Carlson. Nevertheless,

 these claims too arise in a new Bivens context.

        For one thing, the legal standards applicable to plaintiffs’ claims in this case, like those

 applicable to the claims asserted in Abbasi, are less clear than those that governed the claims in

 Carlson. Plaintiff in Carlson was the mother of a deceased prisoner, suing as administratrix of

 his estate. 446 U.S. at 16. Plaintiff alleged that prison officials, though “fully apprised of the

 gross inadequacy of medical facilities and staff” at the federal detention center and of the

 seriousness of her son’s “chronic asthmatic condition,” confined him in that facility “against the




                                                   9
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 10 of 30 PageID #: 914




 advice of doctors” and failed to provide “competent medical attention for some eight hours after

 he had an asthmatic attack, administered contra-indicated drugs which made his attack more

 severe, attempted to use a respirator known to be inoperative . . . , and delayed for too long a

 time his transfer to an outside hospital.” Id. at 16 n.1. The claims before the Court here, in

 contrast, involve conditions plaintiffs endured over the course of one week in the wake of an

 emergency partial power outage and “bear little resemblance” to the chronic failure to provide

 adequate medical care alleged in Carlson, which ultimately resulted in the inmate’s death.1

 While the Supreme Court “has long made clear the standard for claims alleging failure to provide

 medical treatment to a prisoner,” Abbasi, 137 S.Ct. at 1864, the degree to which officials must

 maintain the infrastructure of detention facilities, or to which they may be held to account for

 failing to provide a range of services during a time-limited emergency, is less clearly established.

         Moreover, any contention that claims do not arise in a new context simply because they

 invoke the same Amendment as a previously recognized Bivens claim was squarely rejected in

 Hernandez v. Mesa, 140 S.Ct. 735 (2020). In that case, the Court stated that “[a] claim may

 arise in a new context even if it is based on the same constitutional provision as a claim in a case

 in which a damages remedy was previously recognized,” and that to argue otherwise is to




 1
   The Amended Complaint alleges that plaintiffs experienced a variety of conditions with respect to their medical
 care. Am. Compl. ¶¶ 86–92 (alleging that before and during the partial power outage, plaintiff Scott had numbness
 in his hands, a skin fungus requiring topical treatments, and an abscess under his armpit for which he was taking
 antibiotics and was not seen by a Nurse Practitioner until February 4, 2019 per Court Order); 100, 128–29, 131
 (alleging that plaintiff Cerda, who had major depression and anxiety and thought about hurting himself, was not
 offered any mental health treatment during the partial power outage, and did not report his condition to staff until
 February 1, 2019); 217–22 (alleging plaintiff Hardy’s kidney medication was not delivered to him during the partial
 power outage, thereby causing pain and swollen glands; he also had “trouble breathing” and his requests for medical
 care were ignored); 245–51 (alleging that plaintiff Williams, who suffers from hyperthyroidism and takes daily
 medication, ran out of this medication on February 1, 2019, began experiencing heart palpitations, dizziness,
 diarrhea, stomach cramps, headaches, anxiety, and nightmares, and was not provided medical care despite his
 repeated requests during the partial power outage).


                                                         10
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 11 of 30 PageID #: 915




 demonstrate “a basic misunderstanding of what our cases mean by a new context.” 140 S.Ct. at

 743.

          Finally, a common-sense look at the facts at issue in the two cases makes it clear that

 plaintiffs’ claims here arise in a significantly different context than those in Carlson. Carlson

 involved allegations concerning the ongoing “gross inadequacy” of the medical facilities at a

 prison and extreme deviations from the standard of care for a common medical condition. This

 case, in contrast, involves questions about an alleged failure to maintain the electrical system in a

 detention facility and to respond properly when that system failed in mid-winter, resulting in a

 loss of power during a period with frigid temperatures. While the standard of deliberate

 indifference may govern liability in both circumstances, the different contexts involved will

 require the Courts to make distinct inquires. In particular, the exigencies of the power outage

 likely required prison officials to prioritize certain needs of the detainees in a way that would not

 have been required in Carlson; this difference will alter the deliberate indifference analysis.

          For all these reasons, and bearing in mind the Supreme Court’s admonition that even a

 modest extension is still an extension, I conclude that plaintiffs’ claims in this action arise in a

 new Bivens context.2

              D. There Are Special Factors Counselling Hesitation

          Having concluded that this case arises in a “new Bivens context,” I now consider whether

 “there are ‘special factors counselling hesitation in the absence of affirmative action by




 2
   Defendants also argue that the Supreme Court has never implied a Bivens remedy under the Fifth Amendment for
 pre-trial detainees, like plaintiffs Scott and Cerda, or under the Eighth Amendment for convicted—but not yet
 sentenced—prisoners, like plaintiff Williams. Defs.’ Mem. of Law at 8–9 (citing Bell v. Wolfish, 441 U.S. 520,
 527–28, 535 (1979); Lareau v. Manson, 651 F.2d 96, 102 (2d Cir. 1981)). Because I conclude for other reasons that
 plaintiffs’ claims arise in a new context, I do not reach the question of whether the status of plaintiffs as pre-trial
 detainees or convicted but not yet sentenced defendants is by itself sufficient to constitute a “new context.”



                                                           11
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 12 of 30 PageID #: 916




 Congress.’” Abbasi, 137 S.Ct. at 1857 (quoting Carlson, 446 U.S. at 18). This threshold is a

 “remarkably low” one. Arar v. Ashcroft, 585 F.3d 559, 574 (2d Cir. 2009).

        In Abbasi, the Court identified some criteria for considering whether hesitation is

 warranted. First, it noted that “the decision to recognize a damages remedy requires an

 assessment of its impact on governmental operations systemwide,” which entails examining the

 “burdens on Government employees who are sued personally, as well as the projected costs and

 consequences to the Government itself when . . . the legal system [is] used to bring about the

 proper formulation and implementation of public policies.” Abbasi, 137 S.Ct. at 1858. Second,

 some cases will arise “in a context in which Congress has designed its regulatory authority in a

 guarded way, making it less likely that Congress would want the Judiciary to interfere.” Id. It

 may also be that “feature[s] of [the] case—difficult to predict in advance—cause[] a court to

 pause before acting without express congressional authorization.” Id. The Court concluded this

 aspect of its discussion by noting that, “if there are sound reasons to think Congress might doubt

 the efficacy or necessity of a damages remedy as part of the system for enforcing the law and

 correcting a wrong, the courts must refrain from creating the remedy[;]” to do otherwise would

 fail “to respect the role of Congress in determining the nature and extent of federal-court

 jurisdiction under Article III.” Id.

                    1. Separation-of-Powers Concerns are a Special Factor Counselling
                       Hesitation

        Defendants argue that “[e]xpanding Bivens to cover plaintiffs’ conditions claim . . .

 would imply a remedy in damages based on judicial second-guessing of judgments by prison

 officials.” Defs.’ Mem. of Law at 20. As defendants correctly note, see Defs.’ Reply at 12,

 Congress has delegated the management of the federal prison system to the U.S. Attorney

 General and the Bureau of Prisons (“BOP”), both of which are within the executive branch of the



                                                 12
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 13 of 30 PageID #: 917




 federal government. 18 U.S.C. §§ 4001(b)(1) (“The control and management of Federal penal

 and correctional institutions, except military or naval institutions, shall be vested in the Attorney

 General . . .”); 4042(a)(1) (“The [BOP], under the direction of the Attorney General, shall . . .

 have charge of the management and regulation of all Federal penal and correctional

 institutions[.]”). Plaintiffs’ claims regarding unconstitutional conditions of confinement,

 particularly to the extent they involve the allocation of scarce resources to the maintenance of

 infrastructure of the MDC as opposed to other pressing needs, implicate the administration of

 prisons, which, in turn, involves “separation of powers concerns [that] counsel a policy of

 judicial restraint.” Turner v. Safley, 482 U.S. 78, 85 (1987).

                    2. Congress’s Silence is Ambiguous

        Defendants also argue that, in the years since the enactment of the Prison Litigation

 Reform Act (“PLRA”) in 1996, “Congress has never provided a damages remedy to federal

 prisoners complaining of constitutional violations,” thus indicating Congress’s reluctance to

 extend Bivens to new contexts. Defs.’ Mem. of Law at 18–19 (citing Abdo v. Balsick, 2019 WL

 6726230, at *7 (D. Colo. Dec. 11, 2019)). In opposition, plaintiffs note that the Court in Abbasi

 did not affirmatively conclude that Congress’s silence suggested its reluctance to expand Bivens;

 rather, the Court merely stated “[i]t could be argued that this suggests Congress chose not to

 extend the Carlson damages remedy to cases involving other types of prisoner mistreatment.”

 Abbasi, 137 S. Ct. at 1865 (emphasis added); see Pls.’ Mem. of Law at 18. Plaintiffs also assert

 that “Congress presumed the existence of a Bivens remedy for prison conditions claims” and, by

 its plain language, “intended only to reduce frivolous suits by adding an administrative

 exhaustion requirement.” Pls.’ Mem. of Law at 17 (emphasis omitted). Indeed, plaintiffs argue,

 “[w]hen the PLRA was debated and passed, not only had the Supreme Court already recognized




                                                  13
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 14 of 30 PageID #: 918




 a constitutional remedy for prisoner mistreatment claims in Carlson, but other circuit courts had

 routinely done so as well.” Id. at 17–18 (listing cases in which Bivens was recognized as a

 vehicle for asserting prisoner and detainee abuse claims).

        Having considered the parties’ arguments, I conclude that the evidence of congressional

 intent here is too ambiguous to provide meaningful support for either side’s position. See Wilkie

 v. Robbins, 551 U.S. 537, 554 (2007) (“It would be hard to infer that Congress expected the

 Judiciary to stay its Bivens hand, but equally hard to extract any clear lesson that Bivens ought to

 spawn a new claim.”); Turkmen v. Ashcroft, 2018 WL 4026734, at *8 (E.D.N.Y. Aug. 13, 2018)

 (report and recommendation pending). Inferring intention from inaction necessarily involves

 speculation, and the degree of speculation involved increases greatly when an inference about

 intent is based upon the inaction of a legislative body with hundreds of members, each of whom

 may have their own reasons for not acting. Therefore, I decline to infer what views Congress

 may have with respect to extending Bivens from its failure to pass a law that either provides or

 precludes a Bivens-type remedy for violations of constitutional rights.

            E. An Alternative Remedy Is Available

        As noted above, the availability of alternative remedies “alone may limit the power of the

 Judiciary to infer a new Bivens cause of action.” Abbasi, 137 S.Ct. at 1858. Here, plaintiffs not

 only have an alternative remedy available, they have invoked it.

                    1. The FTCA Provides a Sufficient Alternative Remedy

        Defendants argue that “plaintiffs had an alternative existing process because they could

 have brought—and in fact, in this action, have brought—tort claims under the FTCA.” Defs.’

 Mem. of Law 14–15. Indeed, the Amended Complaint in this action includes a claim for




                                                  14
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 15 of 30 PageID #: 919




 negligence under the FTCA based upon the same alleged conditions of confinement asserted in

 support of plaintiffs’ Bivens claims. Am. Compl. ¶¶ 370–80.

        Plaintiffs argue that the Supreme Court’s holding in Carlson precludes any argument that

 a plaintiff’s ability to sue under the FTCA impedes that plaintiff’s right to bring a Bivens claim.

 Pls.’ Mem. of Law at 12. The Supreme Court in Carlson deemed it “crystal clear” that

 “Congress views FTCA and Bivens as parallel, complementary causes of action,” Carlson, 446

 U.S. at 20. In subsequent decisions, moreover, the Supreme Court has reiterated that “an FTCA

 claim is simply not a substitute for a Bivens action.” Bueno Diaz v. Mercurio, 442 F. Supp. 3d

 701, 710 (S.D.N.Y. 2020) (internal quotation marks and citations omitted); see Wilkie, 551 U.S.

 at 553 (noting that the “FTCA and Bivens remedies were ‘parallel, complementary causes of

 action’ and that the availability of the former did not preempt the latter” (quoting Carlson, 446

 U.S. at 20)); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001) (quoting Carlson, 446 U.S. at

 20)); Bush, 462 U.S. at 378 (noting that “[n]o statute expressly declared the FTCA remedy to be

 a substitute for a Bivens action”).

        The reasoning and result in Abbasi, though, call into serious question the continued

 viability of the test articulated in Carlson for when the availability of an alternative remedy

 precludes a Bivens claim. In Carlson, the Supreme Court stated that a Bivens claim is precluded

 by an alternative remedy only “when defendants show that Congress has provided an alternative

 remedy which it explicitly declared to be a substitute for recovery directly under the Constitution

 and viewed as equally effective.” Carlson, 446 U.S. at 18–19 (emphasis in original). In

 contrast, the Court in Abbasi more broadly concluded that “if Congress has created any

 alternative, existing process for protecting the injured party’s interest[,] that itself may amount to

 a convincing reason for the Judicial Branch to refrain from providing a new and freestanding




                                                  15
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 16 of 30 PageID #: 920




 remedy in damages.” Abbasi, 137 S. Ct. at 1858 (internal quotation marks, alterations, and

 citation omitted) (emphasis added). In emphasizing that “expanding the Bivens remedy is now

 considered a disfavored judicial activity,” the Court also observed that its conclusion in Carlson

 “might have been different if [it] were decided today.” Id. at 1856, 1857 (internal quotation

 marks and citation omitted).

        The Second Circuit has not yet decided whether, in the wake of Abbasi, the availability of

 an FTCA action precludes a Bivens remedy. See Tr. of Oral Arg. at 6:4-5, Dkt. 91. The Fifth

 Circuit, though, has invoked the availability of an FTCA claim as a basis for dismissing a Bivens

 action. Oliva v. Nivar, 973 F.3d 438, 444 (5th Cir. 2020). Several decisions rendered by district

 courts within the Second Circuit have similarly concluded that Carlson’s analysis of adequate

 alternative remedies cannot survive Abbasi and dismissed Bivens claims because the FTCA

 provides an adequate alternative remedy. See, e.g., Sosa v. Bustos, 2020 WL 1940550, at *4

 (S.D.N.Y. Apr. 22, 2020); Oliveras v. Basile, 440 F. Supp. 3d 365, 372–74 (S.D.N.Y. 2020);

 Morrison v. United States, 2019 WL 5295119, at *3 (S.D.N.Y. Oct. 18, 2019); Abdoulaye v.

 Cimaglia, 2018 WL 1890488, at *7 (S.D.N.Y. Mar. 30, 2018); Morgan v. Shivers, 2018 WL

 618451, at *5–*6 (S.D.N.Y. Jan. 29, 2018); see also Style v. Mackey, 2020 WL 3055319, at *4

 (E.D.N.Y. June 8, 2020); Rivera v. Samilo, 370 F. Supp. 3d 362, 369 (E.D.N.Y. 2019). In

 contrast, some courts have continued to rely on Carlson and concluded that “[t]he FTCA

 standing on its own” does not provide a sufficient alternative remedy and thus “does not give the

 Court reason to hesitate in extending Bivens.” Powell v. United States, 2020 WL 5126392, at

 *10 (S.D.N.Y. Aug. 31, 2020) (noting that “[t]he Supreme Court has not been bashful in

 signaling its skepticism of the Bivens remedy—if the Court intended to overrule Carlson, I am

 quite sure it would simply do so”); see Bueno Diaz, 442 F. Supp. 3d at 711.




                                                 16
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 17 of 30 PageID #: 921




        Plaintiffs argue further that “[t]he Westfall Act’s amendments to the FTCA contemplate

 the continued viability of suits against individual federal officers for constitutional violations.”

 Pls.’ Mem. of Law at 13. The Westfall Act of 1988 provides that a claim against the United

 States under the FTCA is the exclusive civil remedy for negligent or wrongful acts or omissions

 by employees of the federal government. 28 U.S.C. § 2679(b)(1). The Act also provides,

 however, that this limitation does not apply to “a civil action against an employee of the

 Government which is brought for a violation of the Constitution of the United States.” 28 U.S.C.

 § 2679(b)(2)(A). Arguably, by enacting legislation specifically discussing civil actions against

 government employees for violations of constitutional rights—but declining to eliminate or

 narrow them—Congress implicitly approved of such actions. See Abbasi, 137 S. Ct. at 1880–81

 (Breyer, J., dissenting) (arguing that the exception for lawsuits claiming constitutional violations

 in the Westfall Act makes it clear that Congress views the FTCA and Bivens as providing

 “parallel, complementary causes of action” (quoting Carlson, 446 U.S. at 20)).

        The problem with plaintiffs’ Westfall Act argument is that it failed to persuade the

 Abbasi majority. In his dissent, Justice Breyer invoked passage of the Westfall Act as an

 indication of Congress’s “accept[ance of] Bivens actions as part of the law.” Id. at 1880 (Breyer,

 J., dissenting). However, the majority, while making explicit reference to the Westfall Act, held,

 largely on separation-of-powers grounds, that extending Bivens to new contexts is now a

 “disfavored” judicial activity.” Id. at 1856–57 (majority opinion) (internal quotation marks and

 citation omitted). Clearly, then, the majority in Abbasi—though plainly aware of Justice

 Breyer’s arguments to the contrary—rejected the notion that, by passing the Westfall Act,

 Congress suggested its support for Bivens actions.




                                                   17
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 18 of 30 PageID #: 922




        Finally, plaintiffs point out that the Supreme Court recently stated in Hernandez v. Mesa,

 140 S. Ct. 735 (2020) that “the Westfall Act ‘left Bivens where it found it,’ leaving Carlson

 untouched as binding precedent.” Pls.’ Mem. of Law at 14 (quoting Hernandez, 140 S. Ct. at

 748 n.9). The majority in Hernandez, though, did not explicitly state that the FTCA fails as a

 general matter to provide an alternative remedy to a Bivens claim. Rather, when considered in

 context, it is clear that the majority was merely observing, in that case involving a U.S. Border

 Patrol Agent’s cross-border shooting of a 15-year-old Mexican child, that “the FTCA bars ‘[a]ny

 claim arising in a foreign country.’” Hernandez, 140 S. Ct. at 748 (quoting 28 U.S.C. §

 2680(k)).

        Having considered the authorities cited above and the arguments presented by the parties,

 I agree with those district courts that have held that, post-Abbasi, “the FTCA as a potential

 remedy counsels hesitation in extending a Bivens remedy,” Abdoulaye, 2018 WL 1890488, at *7,

 and supports dismissal of plaintiffs’ Bivens claims.

                    2. Other Alternative Remedies

        Defendants argue that plaintiffs could have sought relief through alternative means in

 addition to an FTCA claim, including a habeas petition, a motion for injunctive relief, or an

 administrative claim pursuant to the PLRA. Defs.’ Mem. of Law 16–17. Defendants have failed

 to explain, however, how plaintiffs could have invoked any of these means of seeking relief

 while confined to their cells during the power outage, or what relief they might have sought or

 obtained if they filed a habeas petition, motion for injunctive relief, or administrative claim after

 power was restored and the harsh conditions of confinement they complain about here had

 abated. Defendants further contend that plaintiffs could have pursued New York state law

 claims, but relief under state law is unavailable where, as here, it is alleged that defendants acted




                                                  18
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 19 of 30 PageID #: 923




 within the scope of their employment. See Rivera, 370 F. Supp. 3d at 370 (“Plaintiff had some

 avenues for redress under New York state law to the extent he claimed that [defendant’s] actions

 placed him outside the scope of his federal employment.”). Because none of these alternative

 remedies were, as a practical matter, available to plaintiffs in any meaningful way, I do not find

 them to be an additional basis for hesitation.

           Nevertheless, because I find that separation-of-power concerns are a special factor

 counselling hesitation and the FTCA provides a sufficient alternative remedy, I respectfully

 recommend that defendants’ motion to dismiss be granted with respect to the Bivens claims

 against Quay and Maffeo.3

     II.      Plaintiffs’ FTCA Claim

             A.    Legal Standard Applicable to Rule 12(b)(1)

           Defendant United States of America moves to dismiss the FTCA claim asserted by

 plaintiffs Scott and Cerda for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) of the

 Federal Rules of Civil Procedure. See Defs.’ Mem. of Law at 4–5. “A case is properly

 dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the district court lacks

 the statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110,

 113 (2d Cir. 2000); see Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir.

 2005)). “A plaintiff asserting subject matter jurisdiction has the burden of proving by a

 preponderance of the evidence that it exists.” Makarova, 201 F.3d at 113; see Tandon v.

 Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014). In evaluating




 3
   Defendants also argue that “plaintiffs have failed to plead any specific facts alleging that Facilities Manager
 Maffeo personally violated their constitutional rights.” Defs.’ Mem. of Law at 21. Because I recommend dismissal
 of plaintiffs’ Bivens claims on other grounds, I do not consider this alternative argument in support of dismissal of
 plaintiffs’ Bivens claim against Maffeo.



                                                          19
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 20 of 30 PageID #: 924




 whether a plaintiff has met that burden, “‘[t]he court must take all facts alleged in the complaint

 as true and draw all reasonable inferences in favor of plaintiff,’ but ‘jurisdiction must be shown

 affirmatively, and that showing is not made by drawing from the pleadings inferences favorable

 to the party asserting it.’” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)

 (citations omitted), aff’d, 561 U.S. 247 (2010). Moreover, a court evaluating a Rule 12(b)(1)

 motion may consider affidavits and other materials outside the pleadings. See Pyskaty v. Wide

 World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017); Samele v. Zucker, 324 F. Supp. 3d 313,

 321 (E.D.N.Y. 2018).

            B. Plaintiffs Scott and Cerda Exhausted their Administrative Remedies

        The FTCA waives sovereign immunity for injuries arising from the tortious conduct of

 federal officers or agents acting within the scope of their office or employment. See 28 U.S.C. §

 1346(b)(1). Plaintiffs seeking to bring a claim under the FTCA must first exhaust their

 administrative remedies by presenting their claim to the appropriate federal agency and receiving

 a final denial of the claim in writing. 28 U.S.C. § 2675(a). A failure of the federal agency to

 dispose of a claim within six months may, at the claimant’s option, be deemed a final denial. Id.

 Notably, “[f]ailure to exhaust the agency’s administrative remedies within the statute of

 limitations will render the claim forever barred.” Roberson v. Greater Hudson Valley Family

 Health Ctr., Inc., 2018 WL 2976024, at *2 (S.D.N.Y. June 12, 2018) (internal quotation marks

 and citation omitted). The exhaustion requirement is “jurisdictional and cannot be waived.”

 Celestine v. Mount Vernon Neighborhood Health Cir., 403 F.3d 76, 82 (2d Cir. 2005).

        In addition, FTCA claims are subject to two limitations periods: first, a tort claim must be

 presented to the appropriate federal agency within two years of its accrual, and second, the

 subsequent federal action must be commenced within six months after the agency mails its final




                                                  20
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 21 of 30 PageID #: 925




 denial. 28 U.S.C. § 2401(b). If either deadline is not met, the claim is “forever barred.” Id.

 Like a failure to exhaust, failure to comply with the FTCA’s limitations periods constitutes a

 jurisdictional defect that deprives the court of subject matter jurisdiction. Abdelmoneim v. Dep’t

 of Army, 2014 WL 1277905, at *2 (E.D.N.Y. Mar. 27, 2014).

          Here, plaintiffs Scott and Cerda filed their administrative tort claims with the BOP on

 April 30, 2019, two months after the action was commenced against Quay. Am. Compl. ¶¶ 95,

 133. The BOP issued a final denial on October 31, 2019. Id. Thereafter, plaintiffs filed an

 Amended Complaint on November 15, 2019, adding—for the first time—an FTCA claim by

 Scott and Cerda against the United States. 4 Defendants argue that “the FTCA requires

 jurisdiction to exist at the time of the filing of the original Complaint, depriving the Court of

 jurisdiction” over the FTCA claim asserted by Scott and Cerda. Defs.’ Mem. of Law at 26. The

 question then becomes whether the Amended Complaint may serve as the pleading that instituted

 Scott’s and Cerda’s FTCA claim, or whether they filed the original Complaint prematurely

 because their administrative tort claims had not yet been filed or denied.

          An action brought under the FTCA “shall not be instituted” against the United States

 until the claim has been finally denied. 28 U.S.C. § 2675(a). The Supreme Court has

 determined that, in this context, “the normal interpretation of the word ‘institute’ is synonymous

 with the words ‘begin’ and ‘commence.’” McNeil v. U.S., 508 U.S. 106, 112 (1993). In other

 words, a plaintiff must fully exhaust administrative remedies before invoking the judicial



 4
   In the original Complaint, plaintiffs Scott and Cerda asserted two Bivens claims against Warden Quay. Compl.,
 Dkt. 1. The Amended Complaint restates the original Bivens claims and asserts them on behalf of original plaintiffs
 Scott and Cerda and newly added plaintiffs Ak, Patel, Hardy, and Williams, and asserts them against original
 defendant Quay and newly added defendant Maffeo. The Amended Complaint also adds a claim under the FTCA
 on behalf of plaintiffs Scott and Cerda. Although defendants argue that “the Court lacks jurisdiction over the FTCA
 claims” brought by plaintiffs Ak, Patel, Hardy, and Williams because “the Amended Complaint was filed before
 they exhausted their administrative remedies,” Defs.’ Mem. of Law at 26, it is clear that these plaintiffs do not assert
 FTCA claims in the Amended Complaint.


                                                           21
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 22 of 30 PageID #: 926




 process. See id. Indeed, courts have noted that “[a]llowing claimants generally to bring suit

 under the FTCA before exhausting their administrative remedies and to cure the jurisdictional

 defect by filing an amended complaint would render the exhaustion requirement meaningless and

 impose an unnecessary burden on the judicial system.” Duplan v. Harper, 188 F.3d 1195, 1199

 (10th Cir. 1999) (holding that the district court had jurisdiction over an FTCA claim because the

 government agreed that “the amended complaint effectively constituted a new action and agreed

 to administrative closure of the first action pending exhaustion”); see Hoffenberg v. Provost, 154

 F. App’x 307, 310 (3d Cir. 2005) (holding that the FTCA claim was properly dismissed as

 unexhausted because it was still pending before the BOP when plaintiff filed his original

 complaint alleging an FTCA claim; therefore, the date on which the amended complaint was

 filed, which was after the conclusion of the BOP proceedings, could not serve as the date the

 federal suit was instituted).

         In this case, unlike in Hoffenberg, the original Complaint did not include any claims

 under the FTCA or against the United States or the BOP as a defendant; rather, the original

 Complaint alleged only Bivens claims against Quay. In a case involving circumstances more like

 those at issue here, the Eighth Circuit held that an FTCA claim that was unexhausted when the

 original complaint was filed, but exhausted at the time of the amended complaint, could go

 forward. See Mackovich v. U.S., 630 F.3d 1134, 1135–36 (8th Cir. 2011). In Mackovich, the

 claims asserted in the original and amended complaints were different: the plaintiff initially sued

 under the FTCA for medical malpractice, then abandoned that claim in his amended complaint

 and sued under the FTCA claiming that he slipped and fell in a poorly maintained dining

 area. See id. at 1134. The Court construed plaintiff’s amended complaint as “an entirely new

 action.” Id. at 1136. Similar results were reached in cases where plaintiffs amended existing




                                                 22
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 23 of 30 PageID #: 927




 complaints to add a new FTCA claim. See Corley v. United States Dep’t of Justice, 2016 WL

 11395009, at *5 (E.D.N.Y. Sept. 6, 2016) (denying motion to dismiss as unexhausted because

 “[p]laintiff made no claims or allegations in his original complaint about his treatment at the

 MCC. Plaintiff filed his amended complaint alleging FTCA claims about his treatment at the

 MCC only after his related administrative claims were finally denied”), report and

 recommendation adopted sub nom. Corley v. United States, 2016 WL 5394705 (E.D.N.Y. Sept.

 27, 2016); Malouf v. Turner, 814 F. Supp. 2d 454, 461 (D.N.J. 2011) ( “As Plaintiff’s action did

 not raise a claim under the FTCA for tort damages related to his January 2009 slip and fall until

 he filed his Amended Complaint, which occurred after exhaustion of his administrative tort claim

 by the BOP, the Court finds no jurisdictional restriction in the plain language of the statute.”);

 Grancio v. De Vecchio, 572 F. Supp. 2d 299, 310–11 (E.D.N.Y. 2008); Vitrano v. United States,

 2008 WL 1752221, at *4 (S.D.N.Y. Apr. 16, 2008) (“When and if [plaintiff] is able to plead

 satisfaction of jurisdictional prerequisites, he will be entitled to assert [FTCA] claims either by

 amending his complaint here or by filing a new action.”). Thus, because plaintiffs Scott and

 Cerda asserted their FTCA claim against the United States for the first time in the Amended

 Complaint, the date of the Amended Complaint is the date the federal suit was instituted for

 jurisdictional purposes. By that date, of course, the claim had properly been exhausted.

        Although the government relies on McKiver v. Fed. Bureau of Prisons of New York, 2019

 WL 1369460 (S.D.N.Y. Mar. 26, 2019), the holding in that case is based on facts that are readily

 distinguishable from those presented here. In McKiver, the district court held that the FTCA

 claims against individual federal employees should be dismissed as unexhausted because

 plaintiff filed his administrative tort claims with the court, not with the appropriate federal

 agency, and did so only after he instituted the action. McKiver, 2019 WL 1369460, at *4. The




                                                  23
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 24 of 30 PageID #: 928




 court noted that “[t]he only potential argument to be made to the contrary” is that the action was

 not instituted until the Attorney General certified that the individual federal employees “were

 acting within the scope of their official duties,” at which the time a tort claim against the

 individuals could be deemed a claim against the United States. Id. (citing Grancio, 572 F. Supp.

 2d at 311). However, the court held that the case was distinguishable from Grancio because

 plaintiff’s “initial pleadings included his FTCA claim,” not just tort claims more generally, and

 explicitly named the BOP as a defendant. Id. Moreover, the court had already “effectively

 deemed the suit to be against the United States” in an earlier decision. Id.

          For these reasons, I conclude that plaintiffs Scott and Cerda have exhausted their

 administrative remedies and properly asserted their FTCA claim only after having received a

 written denial of their administrative tort claims.

             C. The Discretionary Function Exception

          Defendants alternatively challenge the Court’s jurisdiction by invoking the FTCA’s

 discretionary function exception to the federal government’s limited waiver of sovereign

 immunity. The exception bars liability for “[a]ny claim . . . based upon the exercise or

 performance or the failure to exercise or perform a discretionary function or duty on the part of a

 federal agency or an employee of the Government, whether or not the discretion involved be

 abused.” 28 U.S.C. § 2680(a). A claim that falls within this exception must be dismissed for

 lack of subject matter jurisdiction. See Huntress v. United States, 810 F. App’x 74, 76 (2d Cir.

 2020) (petition for a writ of certiorari filed); Fazi v. United States, 935 F.2d 535, 539 (2d Cir.

 1991).

          Courts decide whether the discretionary function exemption applies according to the so-

 called Berkovitz-Gaubert test, a reference to Berkowitz v. United States, 486 U.S. 531 (1988) and




                                                  24
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 25 of 30 PageID #: 929




 United States v. Gaubert, 499 U.S. 315 (1991). Under that test, the exception applies only when

 the following two conditions are met: “(1) the acts alleged to be negligent must be discretionary,

 in that they involve an element of judgment or choice and are not compelled by statute or

 regulation, and (2) the judgment or choice in question must be grounded in considerations of

 public policy or susceptible to policy analysis.” USAA Cas. Ins. Co. v. Permanent Mission of

 Republic of Namibia, 681 F.3d 103, 111–12 (2d Cir. 2012) (quoting Coulthurst v. United States,

 214 F.3d 106, 109 (2d Cir. 2000)).

        “Plaintiffs bear the initial burden to state a claim that is not barred by the [discretionary

 function exception].” Molchatsky v. United States, 713 F.3d 159, 162 (2d Cir. 2013). However,

 “[n]either the Second Circuit nor the United States Supreme Court has explicitly answered

 whether the United States or a plaintiff bears the ultimate burden of proving the applicability of

 the discretionary function exception.” Fernandini, 2019 WL 1033797, at *3 n.1 (quoting Ruiz ex

 rel. E.R. v. United States, 2014 WL 4662241, at *4 n.5 (E.D.N.Y. Sept. 18, 2014)).

        Where “a regulation, rule, or statute ‘allows the employee discretion,’ a ‘strong

 presumption’ arises that the employee’s acts ‘are grounded in policy when exercising that

 discretion.’” Enigwe v. Zenk, 2007 WL 2713849, at *9 (E.D.N.Y. Sept. 14, 2007) (quoting

 Gaubert, 499 U.S. at 324). Pursuant to statute, the BOP has “charge of the management and

 regulation of all Federal penal and correctional institutions,” 18 U.S.C. § 4042(a)(1), and must

 “provide suitable quarters and provide for the safekeeping, care, and subsistence of all persons

 charged with or convicted of offenses against the United States,” id. § 4042(a)(2). The statute

 “does not direct the BOP how to fulfill [these] duties, nor does the statute mandate particular

 conduct by the BOP”; rather, “[t]he statute gives the BOP officials great discretion to administer

 their duties as they see fit.” Ojo v. United States, 2019 WL 3852391, at *7 (E.D.N.Y. Aug. 15,




                                                  25
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 26 of 30 PageID #: 930




 2019), report and recommendation adopted, 2019 WL 4602823 (E.D.N.Y. Sept. 23, 2019); see

 also Fernandini, 2019 WL 1033797, at *4 (concluding that “decisions regarding the best way to

 comply with this broad statutory mandate are discretionary in nature”); Enigwe, 2007 WL

 2713849, at *8 (noting that “in general decisions regarding the best way to safeguard prisoners

 are discretionary in nature”); Scrima v. Hasty, 1998 WL 661478, at *3 (S.D.N.Y. Sept. 24, 1998)

 (“The absence of specific guidelines of appropriate conduct by BOP officials in administering”

 their duties to provide suitable quarters and provide for the safekeeping, care, and subsistence of

 inmates “leaves judgment or choice to BOP officials”). It thus appears that the first prong of the

 Berkovitz-Gaubert test is satisfied.

        However, “[t]he inquiry as to whether the discretionary function exception is applicable

 does not end simply with a finding that a discretionary function is involved.” Scrima, 1998 WL

 661478, at *3. Rather, to fall within the exception, the challenged conduct must be “based on

 ‘considerations of public policy,’ since the purpose of the exception is to ‘prevent judicial

 second-guessing of legislative and administrative decisions grounded in social, economic, and

 political policy through the medium of an action in tort.” Enigwe, 2007 WL 2713849, at *8

 (quoting Berkovitz, 486 U.S. at 537); see also Hartman v. Holder, 2009 WL 792185, at *6

 (E.D.N.Y. Mar. 23, 2009) (noting that the presumption that arises when a statute or regulation

 allows a government agent to exercise discretion “is not irrefutable”). Thus, even conduct within

 the discretion of a government official may not fall within the discretionary function exception.

        In this regard, the Second Circuit has held, under the so-called “negligent guard theory,”

 that an official’s “lazy or careless failure to perform his or her discretionary duties” are negligent

 acts that “neither involve an element of judgment or choice within the meaning of Gaubert nor

 are grounded in considerations of governmental policy.” Chen v. United States, 2011 WL




                                                  26
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 27 of 30 PageID #: 931




 2039433, at *6 (E.D.N.Y. May 24, 2011), aff’d, 494 F. App’x 108 (2d Cir. 2012) (quoting

 Coulthurst, 214 F.3d at 109, 110); see also Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

 475–76 (2d Cir. 2006); Young v. United States, 2014 WL 1153911, at *15 (E.D.N.Y. Mar. 20,

 2014) (stating that a “[p]laintiff can overcome the FTCA’s discretionary function exception if he

 can demonstrate that the officers’ actions in [his] case were the result of laziness, carelessness, or

 inattentiveness, rather than grounded in policy considerations”); Hartman, 2009 WL 792185, at

 *7–*8. “Where the negligent guard theory applies, a plaintiff’s claims are not barred by the

 discretionary function exception.” Chen, 2011 WL 2039433, at *6.

        When the facts alleged in a complaint suggest “numerous potential ways” in which a

 government official’s conduct may have resulted in the injuries complained of, and only some of

 those ways fall within the discretionary function exception while others support a finding of

 laziness, carelessness or inattentiveness, a court “err[s] in assuming that the negligence alleged in

 the complaint involved only discretionary functions.” Coulthurst, 214 F.3d at 109, 110. A court

 need not determine “the merits of the negligent guard theory in [a particular] case, or even . . . its

 capacity to withstand summary judgment,” to allow a claim to proceed at the pleading stage.

 Triestman, 470 F.3d at 476; see also Aurecchione, 426 F.3d at 638.

        The facts alleged in plaintiffs’ Amended Complaint, if believed, could support a finding

 that the injuries plaintiffs claim to have suffered were caused by the laziness, carelessness, or

 inattentiveness of Warden Quay and Facilities Manager Maffeo. With respect to MDC’s

 infrastructure, for example, plaintiffs allege that Warden Quay was aware of warning signs about

 the electricity and heat at the MDC in the weeks leading up to the power outage, and point out in

 particular that the MDC sustained several power outages in the three months leading up to the

 January 27, 2019 outage. Am. Compl. ¶¶ 26–29. According to plaintiffs, Con Edison has




                                                  27
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 28 of 30 PageID #: 932




 attributed the January 27, 2019 outage to a failure to address pre-existing infrastructure problems

 at the MDC. Id. ¶ 39.

        Plaintiffs similarly allege that the MDC had been struggling with heating issues for two

 weeks prior to January 27, 2019. Id. ¶¶ 32, 34–35. The inadequate heat during the outage was

 made worse, plaintiffs allege, by the failure of MDC staff to reset heating controls properly after

 coils were repaired on January 21, 201. Id. ¶ 49.

        The Amended Complaint includes similarly specific allegations with respect to the failure

 of prison officials to address the harsh conditions that ensued after power was lost. For example,

 despite frigid temperatures, prison officials did not provide detainees with additional blankets or

 warm clothing. Id. ¶¶ 66, 143, 171, 195, 235, 264, 267. Detainees were locked in their cells and

 no provisions were made for them to be able to make telephone calls or visit the law library. Id.

 ¶¶ 71, 124, 151, 175, 242, 273. Nor were any arrangements made to provide medical care or

 prescription drugs, even to detainees with serious conditions. Id. ¶¶ 82, 224, 245–51, 279–80.

 Officials apparently took no steps to provide flashlights, clean water, hot food, or clean bedding

 and laundry. Id. ¶¶ 77, 111, 118, 285–88, 291, 310(e)(iv).

        According to plaintiffs, Warden Quay did not have a plan in place to address an

 emergency like the January 27, 2019 power outage before it occurred and took no steps to

 develop one once power was lost. Id. ¶ 310(a). The Warden even failed to transfer detainees

 who required powered equipment for respiratory support until several days into the outage. Id.

 ¶ 310(c). And when the City of New York offered to provide emergency blankets and

 generators, Warden Quay declined the offer. Id. ¶ 312.

        Defendants rely on Spotts v. United States, 613 F.3d 559 (5th Cir. 2010) to support their

 contention that the discretionary function exemption supports dismissal. Spotts, however, is




                                                 28
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 29 of 30 PageID #: 933




 readily distinguishable from this case. First, the conditions of confinement challenged in Spotts

 arose in the aftermath of a natural disaster—a hurricane—that no amount of maintenance could

 have avoided. Id. at 563. Moreover, the primary contention made by the plaintiffs in Spotts was

 that the warden declined to evacuate the entire prison in preparation for a natural disaster and

 not, like here, that prison officials failed to maintain the building properly even after warnings

 that a loss of power was likely. Id. at 563–65. Finally, there is no discussion in Spotts of the

 negligent guard theory pressed by plaintiffs here. Id. at 572–73.

        It is conceivable that the United States could establish that MDC officials engaged in the

 conduct and made the decisions challenged by plaintiffs based upon considerations of public

 policy. Indeed, the individual defendants (named only in the Bivens claims discussed above)

 have submitted declarations that tend to support such a conclusion. Decls. of Herman Quay &

 John Maffeo, Dkt. 65-1. But the well-pleaded allegations of the Amended Complaint may also

 support a finding that the power outage was the result of careless inattention to the deteriorating

 infrastructure at the MDC and that the harsh conditions that ensued when power was lost were

 not properly addressed out of lack of concern and laziness.

        For all these reasons, I conclude that plaintiffs have “presented facts that the Court

 concludes support[] a finding that [Quay’s and Maffeo’s] decisions were careless or inattentive

 and not rooted in policy considerations. At the Rule 12(b)(1) stage, that is all that is required for

 plaintiff[s’] cause of action to continue.” Hartman, 2009 WL 792185, at *11. I therefore

 respectfully recommend that defendants’ motion to dismiss Scott’s and Cerda’s FTCA claim

 against the United States be denied.




                                                  29
Case 1:19-cv-01075-ERK-PK Document 95 Filed 11/16/20 Page 30 of 30 PageID #: 934




                                                    CONCLUSION

           For the reasons stated above, I respectfully recommend that the motion to dismiss be

 granted with respect to the Bivens claims asserted against defendants Quay and Maffeo and

 denied with respect to the FTCA claim brought by plaintiffs Scott and Cerda against the United

 States.

           Any objections to the recommendations made in this Report must be made within three

 weeks5 after filing of this Report and Recommendation and, in any event, on or before December

 7, 2020. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Failure to file timely objections

 may waive the right to appeal the District Court’s order. See Small v. Sec’y of Health & Human

 Servs., 892 F.2d 15, 16 (2d Cir. 1989) (discussing waiver under the former ten-day limit).

                                                                        /s/
                                                                 Steven M. Gold
                                                                 United States Magistrate Judge

 Brooklyn, New York
 November 16, 2020


 U:\#JAV 2019-2020\Scott v. Quay 19-CV-1075\Final R&R 11.16.docx




 5
  The Court is giving the parties an additional week to file their objections in light of the Thanksgiving holiday next
 week.


                                                           30
